Citation Nr: 0835258	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right ring finger 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1959 to July 1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the veteran's claim 
of entitlement to service connection for right ring finger 
distal interphalangeal contracture.  
The RO in Cleveland, Ohio now has original jurisdiction over 
the veteran's claim.
 

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran experienced any disease or injury of 
his right ring finger in service.


CONCLUSION OF LAW

The veteran's right ring finger disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§1131 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
right ring finger disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 10, 2004, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2004 letter, as well as an additional letter from the 
RO dated August 2, 2006, whereby the veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the August 2006 letter that VA would 
assist him with obtaining relevant records from any Federal 
agency, including records from the military and VA Medical 
Centers.  The veteran was also advised in the letters that a 
VA examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, both 
letters informed the veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete such so that the RO could obtain private 
records on his behalf.  

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we received 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the original 
letter]  See also the January 2004 VCAA letter, page 5.

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the August 2006 VCAA letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an August 2006 letter from the RO.  See the August 
2006 VCAA letter, pages 5 and 6.  In any event, because the 
veteran's claim is being denied, elements (4) and (5) are 
moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in July 2004.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the August 2006 VCAA letter, the 
veteran was allowed the opportunity to present evidence and 
argument in response.  The veteran's claim was readjudicated 
in the February 2008 Subsequent Statement of the Case, after 
the veteran submitted more evidence.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained service treatment reports 
and reports of post-service VA medical treatment of the 
veteran.  Additionally, the veteran was afforded VA medical 
examinations in May 2004 and October 2006.  An addendum 
opinion was added to the record in February 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2007); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In this case, it is undisputed that the veteran now has a 
right ring finger disability, namely distal interphalangeal 
contracture, which is evidenced by a May 2004 VA examination 
finding.  See the May 2004 VA examiner's report, page 2. 
 Hickson element (1) is therefore satisfied.  

Further, with respect to medical nexus, two VA examiners have 
determined that the veteran's right ring finger distal 
interphalangeal contracture was, in fact, related to his 
military service.  See the May 2004 VA examiner's report, 
page 2; see also the October 2006 VA examiner's report, page 
4.  Therefore, Hickson element (3) is satisfied.

With respect to crucial Hickson element (2), in-service 
disease and injury, the Board will separately address disease 
and injury.

Concerning in-service disease, the veteran's service medical 
records do not indicate that a right ring finger disability 
was present in service.  His May 18, 1962 separation physical 
examination report was pertinently negative with respect to 
any disease affecting the veteran's right ring finger.  
During service, he voiced no complaints pertaining to his 
right ring finger.   

With respect to in-service injury, the veteran has recently 
contended that he injured both his right little and ring 
fingers in service while trying to tie down a canopy on a 
truck.  More specifically, the veteran claims that while he 
was tying down the canopy, his sergeant jumped off the truck, 
"pulling the rope taut and entrapping [his] right ring and 
little fingers against a piece of very sharp metal, 
lacerating his extensor tendon on both of the ring and small 
digits."  See the May 2004 VA examiner's report, page 1. 

The Board observes in this connection that there is ample 
evidence in the service medical records of a right little 
finger injury in September 1961.  The veteran underwent 
surgery in on the right little finger in October 1961 and 
thereafter was placed on profile.  VA granted service 
connection for that disability in a January 1967 rating 
decision.  In none of these documents is a right ring finger 
injury mentioned.

The veteran's claim file contains conflicting evidence as to 
whether the veteran suffered an in-service injury to his 
right ring finger.  The veteran has stated, in connection 
with his current claim for VA benefits, that he injured his 
right ring finger as well as his right little finger in 
service.  Arguably in the veteran's favor are the opinions of 
the May 2004 and October 2006 VA examiners, who both 
determined that the veteran's right ring finger distal 
interphalangeal contracture resulted from an injury during 
his military service.  However, these opinions are based on 
the veteran's own statements.  Also of record is a May 2007 
lay statement from the veteran's siblings, which asserts the 
veteran injured his right ring finger in service.   

In contrast to this evidence are the veteran's service 
medical records, a 1966 VA examination report, and a lay 
statement from the veteran's mother dated October 26, 1966.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  For reasons stated immediately below, the Board 
finds the veteran's account of an in-service injury, as well 
as the recent statement of his siblings, to be unbelievable.

First, and crucially, there is no objective, contemporaneous 
evidence that the veteran sustained an injury to his right 
ring finger in service.  The service medical records indicate 
the veteran suffered a severe injury to his right fifth 
finger which required surgical treatment.  There is no 
reference whatsoever to a problem with the right ring finger 
by the veteran or those who examined him during this period.  
It is simply unbelievable that if a similar injury has 
occurred at the same time to the adjoining finger no one 
would have mentioned it.  

The Board also finds it particularly significant that the 
veteran filed a claim for the right little finger injury in 
September 1966, yet he made no mention of a right ring finger 
injury.  Further, a December 1966 VA examination report in 
connection with that claim indicated that the veteran "[h]ad 
injury to [his] right little finger while in the Service . . 
. .  No other orthopedic conditions found."  See the 
December 1966 VA examiner's report, page 3.  Just as the 
veteran's service medical records make no mention of his 
alleged ring finger injury, the 1966 VA examiner's report 
also fails to mention any right ring finger injury.  Again, 
it is beyond belief that an injury to the adjoining finger 
would not have been remarked upon if one had in fact existed 
at the time.    

Indeed, there is no mention of a right ring injury until 
2003, four decades after the veteran separated from active 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].  See also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

Additionally, in a statement made in connection with the 
veteran's initial claim for compensation benefits dated in 
October 1966, the veteran's mother identified the veteran's 
injury as affecting only one finger: 

[The veteran] wrote to me while he was in the 
Hospital and said they had operated on his 
finger and had tied the tendons back.  I 
first noticed his finger was deformed when he 
came home from Overseas in July of 1962.  

See the October 26, 1966 statement of veteran's mother 
[emphasis added].  Again, if a ring finger disability had 
existed at the time, it no doubt would have been mentioned.  
This statement from the veteran's mother is more persuasive 
than the decades-later assertions of the veteran and his 
siblings, whose memory may have been dimmed with time.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran]. 
For the reasons detailed above, the Board places greater 
weight of probative value on the more contemporaneous 
evidence of record, which does not support the proposition 
that the veteran sustained an injury to his right ring finger 
in service.  The Board finds his recent statements, and those 
of his siblings,  concerning such an in-service injury to be 
lacking in probative value.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

In addition, the more recent medical evidence of record 
demonstrates the presence of right ring finger scarring, 
which was not identified upon examination of the veteran's 
hand during service or in connection with his initial claim 
in 1966. Crucially, the veteran's May 1962 separation 
examination indicates only three scars on his body-a three 
inch long appendectomy scar, a one inch scar of his right 
eyebrow, and a one inch scar on his right fifth finger.  See 
the May 1962 separation physical examination; see also the 
December 1966 VA examiner's report, page 3.  It is clear that 
efforts were made to identity each and every scar - and a 
right ring finger scar was not found.

The May 2004 and October 2006 VA examiners both indicate a 
scar on the radial aspect of the right ring finger.  The 
opinions May 2004 and October 2006 VA examiners which relate 
the veteran's right ring finger disability to his military 
service are obviously premised on the veteran's self report 
of such injury as well as the presence of the scar on the 
right ring finger.  As discussed above, the Board finds the 
veteran self report to be unbelievable in light of the 
contemporaneous medical evidence, which shows no such injury 
and no scar on the right ring finger.  Indeed, the October 
2006 VA examiner was unable to explain this discrepancy, 
instead stating: "As to why a prior VA examination in 1966 
did not document any disorder, I cannot reply to other than 
by mere conjecture."  See the October 2006 VA examiner's 
addendum report, dated in February 2007.  His failure to 
account for the lack of contemporaneous evidence speaks 
volumes.  

Based as they are on the veteran's statement concerning an 
in-service injury, the two opinions lack probative value.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [noting 
that the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion];  Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion. The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran. In this case, 
although the examiners referred to a right ring finger injury 
in service it is clear that this is merely a recitation of 
the veteran's own contention.  Significantly, neither 
examiner explained why they he was able to pinpoint the 
injury to the dates of the veteran's service after a period 
of four decades.  

The two opinions thus carry no weight of probative value as 
to the crucial matter of in-service incurrence.

Hickson element (2), in-service disease or injury, is 
therefore not met, and the claim fails on this basis alone.

Finally, the Board notes that the veteran is in essence 
contending that he has had the right finger scar (and other 
injury residuals) since service.   The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, as detailed above the veteran has 
not submitted evidence of in-service right ring finger injury 
or a scar after service; the December 1966 VA examination was 
pertinently negative, and there is no indication of such scar 
for decades thereafter.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Because the record as a whole 
demonstrates that the veteran did not evidence a left finger 
scar continuously since service, the Board finds that the 
recent assertions of the veteran and other laypersons to the 
contrary lack credibility and probative value.
 
In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection right 
ring finger disability.  The benefit sought on appeal is 
accordingly denied.

 



ORDER

Service connection for a right ring finger disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


